Citation Nr: 1004621	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1952 until 
August 1956.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

This matter was previously before the Board in July 2009.  
At that time, a remand was ordered to accomplish additional 
development.  

Additional evidence was received after this case was 
certified to the Board.  Such evidence, however, consists 
only of a non-substantive cover letter.  Accordingly, the 
Board may proceed with appellate review at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran sustained injuries to the low back during 
active service, but there is no demonstration that any 
residual chronic disability resulted from such injuries; 
rather the evidence demonstrates treatment for an acute and 
transitory condition that resolved prior to separation.

2.  Following separation from service, there is no 
documented treatment for a low back disorder until over two 
decades later.   


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may such incurrence or aggravation be so 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a VCAA letter in April 2005, 
prior to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  In a June 2007 communication, the Veteran received 
Dingess notice. 

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  However, fully compliant notice was later issued in 
a June 2007 communication, and the claim was thereafter 
readjudicated in June 2008.  Accordingly, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006). 

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the Veteran's service treatment records (STRs) 
indicated that he was treated for a low back related 
injuries during service.  Specifically, treatment for low 
back symptoms is documented in an STR dated in September 
1953.  There was no further in-service treatment, and a 
separation examination conducted in August 1956 showed 
normal findings, with no subjective complaints reported.  
Additionally, there is no post-service treatment for low 
back condition until over two decades later.  In a February 
1982 private treatment record, R.D., M.D., stated that the 
Veteran indicated he had low back pain off and on for some 
20 years, since he was in service.  The Board acknowledges 
that this suggests a continuity of symptomolgy from the 
Veteran's time in service. 

In a July 2009 remand, the Board afforded the Veteran an 
opportunity to undergo a VA orthopedic examination to 
determine the nature and etiology of any current low back 
disabilities.  In September 2009, the Board sent out a 
letter informing the Veteran of his scheduled VAMC 
examination.  The letter was not returned to the VA by mail.  
An examination was scheduled for October 2009, but the 
Veteran failed to report.  Evidence of record indicates the 
Veteran did not respond to the VA's attempts to contact him 
regarding the examination nor did he contact the VA to 
reschedule.  In this regard, it is noted that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, despite the suggestion of 
some continuity of low back problems, as noted above, the 
Veteran's failure to report for examination suggests that 
additional development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA treatment.  Again, a reasonable effort was 
made to schedule the Veteran for an examination, but he 
failed to report and provided no good cause for such 
absence.  Moreover, the Veteran's statements in support of 
the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran is claiming entitlement to service connection 
for residuals of a low back disability.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, as indicated in his April 2005 
statement in support of claim, the Veteran contends that his 
current low back condition is causally related to injuries 
sustained in service.  In this regard, the STRs do show 
treatment for his low back in active service.  Specifically, 
Veteran contends he injured his low back while engaging in 
lifting activity.  A September 1953 STR confirmed such an 
incident and indicated that the Veteran was experiencing 
stiffness in the back.  There were no additional complaints 
or findings through the time of the Veteran's separation 
from active service.  The separation examination conducted 
in August 1956 showed normal findings, and no disability of 
the low back was diagnosed at that time.  

Based on the above, the totality of the record does not 
demonstrate that a chronic low back disability was incurred 
during active service.  Again, following the September 1953 
record of stiff back treatment, there were no additional in-
service complaints or findings, and separation examination 
was normal.  For these reasons, the Board concludes that the 
in-service low back complaints related to an acute and 
transitory condition that resolved without residuals prior 
to the Veteran's separation from active service.  

Following separation from active service, there is no 
showing of complaints or treatment for low back disability 
until February 1982.  At that time, the Veteran had a lumbar 
puncture performed at the L2 level.  It was noted that there 
was a minimal anterior defect at the L3-4 level.  Moreover, 
the Veteran had a left L4-5 ruptured disc operated on.

Again, the first post-service documentation of any 
disability of the low back is not shown until 1982, several 
decades after separation.  In this vein, evidence of a 
prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss the current pain and other experienced symptoms.  
See e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this regard, the Board notes the Veteran's statements, 
raised during his 1982 treatment, that he had suffered low 
back pain "off and on" for about 20 years.  However, this 
statement, standing alone, fails to demonstrate sufficient 
chronicity of symptomatology to support a grant of service 
connection here.  Indeed, the description of "off and on" 
symptoms, on its face, suggests a non-chronic disorder as of 
1982.  Moreover, in determining a lack of continuous 
symptomatology, the Board notes that separation examination 
was normal, and post-service examination in September 1957 
for the purpose of "transfer pay unit" showed no 
abnormalities.  No back problems were indicated in a report 
of medical history completed at that time.  Moreover, the 
Veteran did not raise a claim of entitlement to service 
connection for a low back disability until 2005.  If he had 
been experiencing continuous symptoms since service, it 
would be reasonable to expect that he would have filed a 
claim much sooner.  For all of these reasons, his statements 
as to continuity are not found to overcome the gap in 
documented treatment here, even considering the historical 
reference to "off and on" back pain noted in the 1982 
private treatment record.  Therefore, continuity has not 
been established, either through the competent evidence or 
through his statements.  Moreover, there is no competent 
evidence relating any current low back disability to active 
service.

The Veteran himself believes that his current low back 
disability is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology 
in some limited circumstances involving only observable 
factors, the question of causation here involves complex 
issues that the Veteran is not competent to address.  

In sum, there is no support for a grant of service 
connection for residuals to a low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for residuals of a low back disability is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


